Case 1:17-cv-00539-JB-MU Document 102 Filed 05/15/20 Pagelof3 PagelD#: 1078

IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF ALABAMA

SOUTHERN DIVISION
UZEZI AJOMALE,
Plaintiff,
v. Case No. 17-539-JB-MU
QUICKEN LOANS INC.,
Defendant.

 

QUICKEN LOANS’ CONSENT MOTION REQUESTING THAT HEARING SET FOR
MAY 22 BE CONDUCTED BY TELEPHONE OR OTHER REMOTE ACCESS MEANS

Quicken Loans, LLC (“Quicken Loans”), with the authorization of Plaintiffs counsel to
represent to the Court that Plaintiff has no objection to this motion, moves the Court, with
respect to the hearing set by the Court for May 22, 2020 at 9:30 a.m. in Courtroom 4A of the US
Courthouse, 155 St. Joseph Street, Mobile, AL [Doc. 101], to reset that hearing as a
teleconference hearing or a hearing by such other means that counsel for the parties can attend
and participate remotely.

In support of this motion, Quicken Loans shows the Court that its primary counsel, and
the counsel who will argue the issues to be presented at the May 22 hearing, resides in the
Washington D.C. area and maintains his office in Washington D.C. Accordingly, under present
circumstances, his travel to Mobile for a hearing on May 22 would be logistically challenging
and, more importantly, would expose him to health risks that, for himself and his family, should
be avoided if at all possible. Moreover, and in addition to the significant health risks that would
be associated with Quicken Loans’ primary counsel’s air travel to Mobile for a hearing on May
22, the offices of Quicken Loans’ local counsel, as evidenced by the email dated Saturday, May

9 from the Managing Partner of local counsel’s Mobile office which is attached hereto as Exhibit

1
Case 1:17-cv-00539-JB-MU Document 102 Filed 05/15/20 Page 2of3 PagelD #: 1079

A, remains closed to any “guests” meaning that meetings with “clients or others” in local
counsel’s offices are prohibited while most lawyers and staff in local counsel’s office work
remotely and while access even by the lawyers who practice in local counsel’s Mobile office is
significantly restricted. Finally, the courtroom appearance of Quicken Loans’ primary counsel
the day following his travel by commercial airline could unknowingly and unintentionally, yet
possibly, pose a risk to courthouse personnel despite safety measures being followed which again
is a risk to be avoided if at all possible.’

Both parties to this case deeply appreciate the Court’s interest in this matter and the
Court’s effort to give each side the opportunity to most effectively present their arguments to the
Court on the matters which will be at issue at the hearing scheduled for May 22, 2020. In sum,
however, and all circumstances as discussed above considered, counsel for Quicken Loans
respectfully urges that conducting the hearing scheduled by the Court for May 22 at 9:30 a.m. by
teleconference or other remote access means is in the best interests of all counsel and the Court,
and Quicken Loans accordingly moves that the May 22 hearing currently scheduled for this case
be reset to be conducted telephonically or by other means by which all counsel can attend and

participate remotely.*

/s/ Douglas L. McCoy

DOUGLAS L. MCCOY

HAND ARENDALL HARRISON SALE LLC
Post Office Box 123

Mobile, AL 36601

Phone: (251) 432-5511

Fax: (251) 694-6375

E-Mail: dmccoy@handarendall.com

 

1 See https://www.nbcnews.com/news/us-news/virologist-hospitalized-coronavirus-believes-he-got-it-through-his-
eyes-n1206956 (Virologist who is a frequent contributor to NBC News believes that, despite precautions, he
contracted Covid-19 on a recent flight returning to his home in New Orleans.)

2 If the Court desires to conduct the May 22 hearing by Zoom or other remote video access means, and if counsel for
Quicken Loans can assist in any way in facilitating that desire, they stand ready to do so.

2
Case 1:17-cv-00539-JB-MU Document 102 Filed 05/15/20 Page3of3 PagelD #: 1080

and

BROOKS R. BROWN (pro hac vice)
JOSEPH F. YENOUSKAS (pro hac vice)
GOODWIN PROCTER LLP

901 New York Ave., NW

Washington, DC 20001

Telephone: (202) 346-4143

Facsimile: (202) 346-4444

E-Mail: jyenouskas@goodwinlaw.com

Attorneys for Defendant Quicken Loans Inc.

CERTIFICATE OF SERVICE
I hereby certify that on this the 15" day of May 2020, I electronically filed the foregoing
with the Clerk of Court using the CM/ECF system which will send notification of such filing to

counsel of record for Plaintiff.

/s/ Douglas L. McCoy
Douglas L. McCoy
Attorney for Quicken Loans Inc
